DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments filed March 17, 2021 have been entered.  Claims 1, 13 and 25 have been amended.  Claims 1, 2, 4-6, 8-14, 16-18 and 21-25 are currently pending in the application. 

Allowable Subject Matter
Claims 1, 2, 4-6, 8-14, 16-18 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Alletto (U.S. Patent No. 9,756,952) is cited as being of interest for disclosing a bedding system comprising:  a box layer 22 comprising at least one duct 34 and at least one inlet 36, the at least one duct having a passageway that is in communication with the at least one inlet (Figures 1 and 4, where air travels within the duct 34, which is a passageway for air): a capacitor layer 24 positioned above the box layer 22, the capacitor layer 24 comprising a cavity that is in communication with the passageway (Figures 1, 3, and 5; paragraph 0035); a mattress layer 26 positioned above the capacitor layer 24, the mattress layer 26 comprising a bottom surface (which abuts the capacitor layer, figure 1) and an opposite top surface that defines a sleep surface 28 (Figures 1, 2, and 3), the mattress layer 26 comprising at least one hole 60 that extends through the top and bottom surfaces and is in communication with the cavity (paragraph 0037, Figure 3 which shows air traveling through first holes 60 into the cavity of 24); and a central vacuum system comprising: a power unit 32, comprising a power sensor 52 (Figure 
As discussed in the previous Office action, Lindsay (U.S. Patent No. 5,924,164) is cited as being of interest for teaching a central vacuum system 10 that includes an outlet 30, being connected to the outlet 30 by a hose 40, a pipe 22 connected to the power source 16 and the outlet 30 and a hole 24 extending through a thickness of the first one of the walls 26 (Figure 1, and Col. 10, lines 32-45).  However, Lindsay does not disclose, teach, or suggest the pipe being removably connected to the outlet.  The pipe 22 of Lindsay, as with conventional central vacuum units, is integrated into the walls of a structure, such as a house, and is not removed from the outlet structure.  There is no disclosure, teaching, or suggestion in the prior art of record, either alone or in combination, that would result in the claimed structure of the independent claims. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673    

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673